Citation Nr: 0915012	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from September 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The Veteran's service-connected disability, major 
depression, is rated as 70 percent disabling.  

2.  The Veteran is shown to have completed high school and to 
have last worked as a transit driver in 1982.  

3.  The service-connected major depression disorder currently 
is shown to prevent the Veteran from securing or following a 
substantially gainful occupation consistent with his 
education and work background.  



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 3.340, 3.341, 4.16 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008).  The regulations 
implementing VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Board finds that all pertinent mandates of VCAA have been 
essentially met as to the claim addressed hereinbelow.  To 
the extent that the action taken is fully favorable to the 
Veteran, further discussion of VA's fulfillment of VCAA is 
not required.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
as here, it must be ratable at 60 percent disabling or more 
to qualify for benefits based on individual unemployability.  
If there are two or more such disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  

The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  

The Veteran asserts that he is prevented from working as the 
result of his service-connected psychiatric condition.  See 
March 2009 Appellant's Brief.  

As part of a VA Form 21-8940, received by VA in January 1985, 
the Veteran indicated that he had completed four years of 
high school and worked as a transit company driver.  He 
reported last working 40 hours a week in January 1982.  He 
supplied similar information as part of a VA Form 21-8940 
received in September 2005.  

The Veteran has a single service-connected disability, major 
depression.  It is rated as 70 percent disabling.  

Before a total compensation rating based upon individual 
unemployability can be granted, there must also be a 
determination that the service-connected disability (or 
disabilities) are sufficient to produce unemployability 
without regard to advancing age or non-service connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

On VA examination in August 1979 the examiner diagnosed 
chronic anxiety reaction with conversion.  The Veteran was 
reportedly employed as a streetcar operator.  

An April 1985 letter from a VA social worker noted that the 
Veteran's level of functioning appeared to be marginal.  

As part of a June 1985 VA examination report the Veteran 
provided a history of receiving disability benefits from the 
Social Security Administration (SSA) in April 1985.  Major 
depression was diagnosed.  

The report of a VA mental disorders examination, dated in 
December 2005, notes a long history of variously diagnosed 
psychiatric problems.  He also was noted to take OxyContin 
for treatment of his non-service-connected restless leg 
syndrome.  

The Veteran reported last working about twenty-three years 
earlier due to his service-connected psychiatric disorder but 
also in part due to his need to take OxyContin.  

The Veteran reported having essentially completely lost his 
memory and suffering from anxiety and depression.  The 
Veteran mentioned that a recent attempt at securing a job was 
denied due to his having a positive drug screen test due to 
his OxyContin use.  Major depression was diagnosed.  A Global 
Assessment of Functioning (GAF) score of 43 was supplied.  
The examiner commented that medications taken by the Veteran 
for his restless leg syndrome precluded some forms of 
employment since it caused the Veteran to show positive drug 
screen findings.  

A GAF score from 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shopping) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  

On this record, the medical evidence supports a finding that 
the Veteran is shown to be prevented from working due to his 
service-connected major depression.  

In addition, as noted, the schedular requirements for the 
assignment of a TDIU rating also have been met in this case.  
Also, the GAF finding recorded by VA in December 2005 (43) 
reflects psychiatric disablement that more nearly 
approximates a level of severity synonymous of one being 
unable to keep a job.  

Given the December 2005 VA examination clinical findings 
reflective of anxiety and depression that would certainly 
impair the Veteran's ability to function in the workplace, 
and the significant impairment implied by the provided GAF 
score of 43, the Board finds that the service-connected 
psychiatric disability is shown to preclude him from working 
at substantially gainful employment consistent with his 
education and work background.  

Accordingly, on this record, a TDIU rating is for 
application.  

In adjudicating this claim, the Board has applied the 
benefit-of-the-doubt doctrine to reach a favorable decision.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A TDIU rating is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


